DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 07/18/2018.
•    Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statements, both received 07/18/2018, have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claims 10-15, these claims recite a computer program product for sending a notification of one or more recommended products to purchase in preparation for a weather event, the computer program product comprising a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se. These claims are interpreted in light of the Specification ([0064]) to be a non-transitory computer readable storage medium.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a process, claims 10-15 are directed to a manufacture, and claims 16-20 are directed to a machine. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a location of a user in response to a determination that the user is shopping; 
determining that a weather event is forecasted to affect one or more locations; 
determining that the location of the user is included in the one or more locations which are forecasted to be affected by the weather event;
determining products purchased by other users in preparation for the weather event, the other users being located in the one or more locations and the products being purchased during a predetermined time period prior to the weather event; 
based on the location of the user being included in the one or more locations forecasted to be affected by the weather event and the products purchased by the other users in preparation for the weather event, identifying one or more products that were more popular to purchase by the other users during the predetermined time period than any other product purchased by the other users during the predetermined time period; and 
sending a notification to the user that recommends that the user purchase the identified one or more products to prepare for the weather event
The above limitations recite the concept of making a product recommendation based on a weather forecast.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and 
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 10, and 16 recite additional elements, such as a computer, an online portal for a shopping website, a computer program product, a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, a central processing unit, a computer system, a memory, and a computer readable storage device. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 16 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 16 merely recite a commonplace business method (i.e., making a product recommendation based on a weather forecast) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 16 generally link the use of the abstract idea to a FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 16 specifying that the abstract idea of making a product recommendation based on a weather forecast is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 16 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 16 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 16 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as a computer, an online portal for a shopping website, a computer program product, a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, a central processing unit, a computer system, a memory, and a computer readable storage device. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 16 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 16 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 16 specifying that the abstract idea of making a product recommendation based on a weather forecast is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 16 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 16 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9, 11-15, and 17-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9, 11-15, and 17-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-8, 11-15, and 17-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 29 further identifies additional elements, such as computer readable program code in the computer, the program code being executed by a processor of the computer to implement the step. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-9, 11-15, and 17-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 10, and 16, dependent claims 2-9, 11-15, and 17-20 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20140012941 A1), hereinafter Smith, in view of Krishnan et al. (US 20170109807 A1), hereinafter Krishnan.

In regards to claim 1, Smith discloses a method of sending a notification of one or more recommended products to purchase in preparation for a weather event (Smith: [0071]), the method comprising the steps of:
a computer determining a location of a user in response to a determination that the user is utilizing an online portal for a shopping website (Smith: [0022] – “user 109 may employ client device 104 to retrieve content from content providers 102a…Client device 104 may transmit corresponding analytics data 101…[including] location information indicative of a geographic location of the user 109”; [0023] – “content providers 102a and/or 102b may include vendor websites used to present retail merchandise to a consumer”; see also [0031]);
the computer determining that a weather event is forecasted to affect one or more locations (Smith: [0071] – “obtain forecast weather information 210 indicative of rainy conditions [i.e., a weather event] for the following day at the user's geographic location”; [0022] – “Web analytics provider 106…may assess the received analytics data 101 to obtain weather information corresponding to the weather at the geographic location”); 
the computer determining that the location of the user is included in the one or more locations which are forecasted to be affected by the weather event (Smith: [0071] – “obtain 
the computer determining products purchased by other users in preparation for the weather event, the other users being located in the one or more locations and the products being purchased during a predetermined time period prior to the weather event (Smith: [0071] – “providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions [i.e., the weather event] at a user's geographic location (e.g., based on weather correlation 401)”; [0027] – “web analytics data may include historic and/or current website browsing information for one or more website visitors, including…purchase of an item”; the examiner notes that, consistent with Specification [0016], the examiner is interpreting weather event to be a type of weather event like rainy conditions, independent of time and place);
based on the location of the user being included in the one or more locations forecasted to be affected by the weather event and the products purchased by the other users in preparation for the weather event, the computer identifying one or more products that were popular to purchase by the other users during the predetermined time period compared to other products purchased by the other users during the predetermined time period (Smith: [0071] – “providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions [i.e., the weather event] at a user's geographic location (e.g., based on weather correlation 401)”; [0016] – “assessment of the activity/weather data may reveal a correlation that certain user activities (e.g., movie rentals) are significantly higher during ; and
the computer sending a notification to the user via the online portal that recommends that the user purchase the identified one or more products to prepare for the weather event (Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401), upon receiving a request for a webpage from user 109 at client device 104, content providers 102a and/or 102b may identify location 206 of user 109 and/or client device 104, obtain forecast weather information 210 indicative of rainy conditions for the following day at the user's geographic location and, based on the correlation, provide web page 112a including an advertisement for a rain jacket, for display to user 109 via browser application 112 of client device 104”).
Smith further discloses a determination that an item was popular to purchase during a time period, such as a determination that movie rental purchases are popular during certain weather conditions (Smith: [0016]). Additionally, Smith discloses a determination that that there is no correlation between sales of certain items and weather conditions (Smith: [0016]),
yet Smith does not explicitly disclose that identifying one or more products that were more popular to purchase by the other users than any other product purchased by the other users. However, Krishnan teaches a similar method for recommendations according to a weather forecast (Krishnan: [0025]), including identifying one or more products that were more popular to purchase by the other users than any other product purchased by the other (Krishnan: [0037] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the most popular product feature of Krishnan in the method of Smith because Smith already discloses recommending products that are popular and Krishnan is merely demonstrating that the products may be the most popular. Additionally, it would have been obvious to have included identifying one or more products that were more popular to purchase by the other users than any other product purchased by the other users as taught by Krishnan because popular product recommendations are well-known and the use of it in an electronic shopping setting would have increased user traffic, sales, and revenue (Krishnan: [0001-0002]).
The examiner notes that the limitations “in preparation for the weather event” and “to prepare for the weather event” are merely intended uses/results and are accordingly granted little to no patentable weight.

In regards to claim 8, Smith/Krishnan teaches the method of claim 1. Smith further discloses the steps of: the computer receiving a first time period prior to the weather event, wherein the step of determining the products purchased by the other users in preparation for the weather event includes determining the products purchased within the first time period (Smith: [0029] – “web analytics data 101 is accumulated over time to generate a set of web analytics data (e.g., a web analytics dataset) that is representative of activity and interactions of one or more users with a given website or webpage…A corresponding web analytics data subset may include ;  
the computer receiving a second time period prior to the weather event, the second time period being different from the first time period (Smith: [0029] – “web analytics data 101 is accumulated over time to generate a set of web analytics data (e.g., a web analytics dataset) that is representative of activity and interactions of one or more users with a given website or webpage…A corresponding web analytics data subset may include analytics data associated with all user visits to the website within a given time period”; [0070] – “where content providers 102a and/or 102b have identified a correlation that sales of movie rentals increase the day of experiencing rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401),”; [0044] – “analytics data 202 may be collected from a plurality of users and/or user devices over a day, month, week year, decade, etc. to generate a corresponding analytics dataset for the time period”; the examiner notes the second time period is the time period leading up to the weather event on the day of, though, the first and second time periods may be for any increment of time as discussed in [0044]); 
the computer determining other products purchased by second other users in preparation for the weather event, the second other users being located in the one or more locations and the other products being purchased within the second time period  (Smith: [0070] – “where content providers 102a and/or 102b have identified a correlation that sales of movie rentals increase the day of experiencing rainy or snowy conditions at a user's geographic location (e.g., based on ; 
based in part on the other products purchased by the second other users in preparation for the weather event, the computer identifying second one or more products that were popular to purchase by the second other users during the second time period compared to other products purchased by the second other users during the second time period, wherein the second one or more products are different from the one or more products based on the second time period being different from the first time period (Smith: [0070] – “where content providers 102a and/or 102b have identified a correlation that sales of movie rentals increase the day of experiencing rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401)…obtain current weather information 210 indicative of rainy conditions at the user's geographic location and, based on the correlation, provide web page 112a including a promotion for a movie rental”; [0016] – “assessment of the activity/weather data may reveal a correlation that certain user activities (e.g., movie rentals) are significantly higher during some weather conditions (e.g., "rainy" and "snowy" weather conditions)…however, assessment of the activity/weather data may reveal no significant correlation between the sales of certain products (e.g., books) and the weather”), 
yet Smith does not explicitly disclose that identifying products that were more popular to purchase than any other product. However, Krishnan teaches a similar method for recommendations according to a weather forecast (Krishnan: [0025]), including identifying products that were more popular to purchase than any other product (Krishnan: [0037] – “pre-calculated recommendations can include the most popular products overall, the most popular products for customers from the same city or region,…popular products for the current season”; the examiner notes that the “most popular” products are more popular than any other products purchased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Krishnan with Smith for the reasons identified above with respect to claim 1.
The examiner notes the limitation “in preparation for the weather event” is merely an intended use and is thus granted little to no patentable weight.

In regards to claim 9, Smith/Krishnan teaches the method of claim 1. Smith further discloses the step of: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement the steps of determining the location of the user, determining that the weather event is forecasted to affect the one or more locations, determining that the location of the user is included in the one or more locations, determining the products purchased by the other users, identifying the one or more products, and sending the notification (Smith: [0024] – “Processing modules 111a and/or 111b may include computer executable code (e.g., executable software modules), stored on a computer readable storage medium that is executable by a computer to provide associated processing. For example, processing modules 111a or 111b may process incoming request (e.g., for content) and/or analytics data provided by web analytics provider 106 to generate .

In regards to claim 10, claim 10 is directed to a medium. Claim 10 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Smith/Krishnan teaches the limitations of claim 1 as noted above. Smith further discloses a computer program product for sending a notification of one or more recommended products to purchase in preparation for a weather event, the computer program product comprising a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code being executed by a central processing unit (CPU) of a computer system to cause the computer system to perform a method comprising steps (Smith: [0024]). Claim 10 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Smith/Krishnan teaches the limitations of claim 1 as noted a computer system comprising: a central processing unit (CPU); a memory coupled to the CPU; and a computer readable storage device coupled to the CPU, the computer readable storage device containing instructions that are executed by the CPU via the memory to implement a method of sending a notification of one or more recommended products to purchase in preparation for a weather event (Smith: [0024]). Claim 16 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

Claims 2-3, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan, in view of Jain et al. (US 10102559 B1), hereinafter Jain.

In regards to claim 2, Smith/Krishnan teaches the method of claim 1. Smith further discloses the computer determining that the other users are located in the location of the user, wherein the step of identifying the one or more products is based on the other users being located in the location of the user (Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401), upon receiving a request for a webpage from user 109 at client device 104, content providers 102a and/or 102b may identify location 206 of user 109 and/or client device 104, obtain forecast weather information 210 indicative of rainy conditions for the following day at the user's geographic location and, based on the correlation, provide web page 112a including an advertisement for a rain jacket”).
Smith further discloses that users in a similar state as the user are other users in preparation for the weather event in the location of the user (Smith: [0071] – “where content 
yet Smith does not explicitly disclose wherein the step of sending the notification includes notifying the user that the identified one or more products were purchased by users in a similar state. However, Jain teaches a similar method for recommendations (Jain: [abstract]), including wherein the step of sending the notification includes notifying the user that the identified one or more products were purchased by users in a similar state (Jain: Col. 5, Ln. 49-60 – “recommended complementary items may be presented together with an indication of the basis (or bases) for the recommendation…‘customers who viewed this item ultimately bought’”; see also Fig. 1B; the examiner notes viewing the item is the similar state).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the notification of Jain in the method of Smith because Smith already discloses recommending products and Jain is merely demonstrating that a notification regarding the recommendation may be provided. Additionally, it would have been obvious to have included wherein the step of sending the notification includes notifying the user that the identified one or more products were purchased by users in a similar state as taught by Jain because notifications are well-known and the use of it in an electronic shopping setting would have indicated the basis for the recommendation to the user (Jain: Col. 5, Ln. 49-60).
The examiner notes the limitation “in preparation for the weather event in the location of the user” is merely an intended use and is thus granted little to no patentable weight.

In regards to claim 3, Smith/Krishnan teaches the method of claim 1. Smith further discloses the step of the computer determining that a first portion of the other users is located in the location of the user and a second portion of the other users is located in one or more other locations that are forecasted to be affected by the weather event, wherein the step of identifying the one or more products includes identifying first one or more products based on the first portion of the other users being located in the location of the user and identifying second one or more products based on the second portion of the other users being located in the one or more other locations (Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401), upon receiving a request for a webpage from user 109 at client device 104, content providers 102a and/or 102b may identify location 206 of user 109 and/or client device 104, obtain forecast weather information 210 indicative of rainy conditions for the following day at the user's geographic location and, based on the correlation, provide web page 112a including an advertisement for a rain jacket”; [0038] – “a geographic location (e.g., zip code)”; [0057] – “where a website provider has identified the correlation that movie rental conversions are more likely than book sale conversions when a user is experiencing rainy or snowy conditions at their geographic location…upon identifying that the east coast is experiencing or is likely to experience rainy conditions, and receiving a search request, the website provider may display results relating to movie rentals…on the east coast before, during and/or after the rainy conditions”; the examiner notes that the users in the same zip code are users in the same location; and users in the east coast comprise many zip codes and therefore other users represented in one or more other locations), 
wherein the step of sending the notification includes presenting the first one or more products in a first list and presenting the second one or more products in a second list, the first and second lists being presented separately via the online portal. However, Jain teaches a similar method for recommendations (Jain: [abstract]), including wherein the step of sending the notification includes notifying the user that the identified one or more products were purchased by users in a similar state (Jain: Col. 5, Ln. 49-60 and Figs. 1A-B– “recommended complementary items may be presented together with an indication of the basis (or bases) for the recommendation…‘customers who viewed this item ultimately bought’”; Col. 6, Ln. 6-10 – “such an interface may be presented when a user views a content page associated with a source item. The user interface may thereby enable the user to rapidly determine a group of diverse complementary items for potential purchase with the source items”; the examiner notes multiple source items may be selected, each associated with a different list).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the separate lists of Jain in the method of Smith because Smith already discloses recommending products and Jain is merely demonstrating that separate recommendation lists may be provided. Additionally, it would have been obvious to have included wherein the step of sending the notification includes presenting the first one or more products in a first list and presenting the second one or more products in a second list, the first and second lists being presented separately via the online portal as taught by Jain because lists are well-known and the use of it in an electronic shopping setting would have solved the problem of non-diversified complementary products that impede a user’s ability to discover products (Jain: Col. 2, Ln. 35-47).

In regards to claims 11-12, all the limitations in medium claims 11-12 are closely parallel to the limitations of method claims 2-3 analyzed above and rejected on the same bases.  

In regards to claims 17-18, all the limitations in system claims 17-18 are closely parallel to the limitations of method claims 2-3 analyzed above and rejected on the same bases.  

Claims 4-5, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan, in view of Willen et al. (US 20040225556 A1), hereinafter Willen.

In regards to claim 4, Smith/Krishnan teaches the method of claim 1. Smith further discloses wherein the step of identifying the one or more products includes identifying a product (i) by utilizing crowdsourced data about the product being purchased by the other users prior to the user utilizing the online portal and purchased in preparation for the weather event (Smith: [0051-0052] – “Weather conditions may include determined weather conditions at the time of the corresponding user activity. For example, table 300a is indicative of…500 orders, and $230,000 in revenue generated by users experiencing sunny weather conditions at their geographic location... Exemplary weather correlations 214 may be identified based on the information provided in tables 300a and/or 300b. Reviewing table 300a reveals that there are substantially more movie rentals when the users are experiencing rainy or snowy weather conditions”; Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy 
yet Smith does not explicitly disclose identifying a product (ii) without requiring historical data about purchases of product made in preparation for one or more other weather events that preceded the weather event. However, Willen teaches a similar method for determining weather-related sales correlations (Willen: [abstract]), including identifying a product (ii) without requiring historical data about purchases of product made in preparation for one or more other weather events that preceded the weather event (Willen: [0045] – “method, and computer program product that can forecast weather-based demand for a product for an entity without a need for the entity to develop sales history data for the product”; the examiner notes that the absence of sales history means an absence of historical data about purchases of product made in preparation for one or more other weather events that preceded the weather event).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the product identification of Willen in the method of Smith because Smith already discloses identifying products and Willen is merely demonstrating that product identification may be in the absence of sales history. Additionally, it would have been obvious to have included identifying a product (ii) without requiring historical data about purchases of product made in preparation for one or more other weather events that preceded the weather event as taught by Willen because product identification is well-known and the use of it in an electronic shopping setting would have allowed for forecasting weather-based demand for a product for an entity without a need for the entity to develop sales history data for the product (Willen: [0042-0045]).
The examiner notes that the limitations “in preparation for the weather event” and “in preparation for one or more other weather events that preceded the weather event” are merely intended uses/results and are accordingly granted little to no patentable weight.

In regards to claim 5, Smith/Krishnan/Willen teaches the method of claim 4. Smith further discloses products being available before are being available for purchase in preparation for the one or more other weather events (Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401)…based on the correlation, provide web page 112a including an advertisement for a rain jacket”), 
yet Smith does not explicitly disclose wherein the step of identifying the product includes identifying a new product that had not been available before. However, Willen teaches a similar method for determining weather-related sales correlations (Willen: [abstract]), including wherein the step of identifying the product includes identifying a new product that had not been available before (Willen: [0067] – “can forecast weather-based demand for a product for an entity without a need for the entity to develop sales history data for the product. The present invention has particular applications…for entities considering additional product offerings”; the examiner notes that additional product offerings are new products not available before from the entity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the product identification of Willen in the method of Smith because Smith already discloses identifying products and Willen is merely demonstrating that product identification may be for new products. Additionally, it would have been obvious to have wherein the step of identifying the product includes identifying a new product that had not been available before as taught by Willen because product identification is well-known and the use of it in an electronic shopping setting would have allowed for forecasting weather-based demand for a product for an entity without a need for the entity to develop sales history data for the product (Willen: [0042-0045]).
The examiner notes the limitation “in preparation for the one or more other weather events” is merely an intended use and is thus granted little to no patentable weight.

In regards to claims 13-14, all the limitations in medium claims 13-14 are closely parallel to the limitations of method claims 4-5 analyzed above and rejected on the same bases.  

In regards to claims 19-20, all the limitations in system claims 19-20 are closely parallel to the limitations of method claims 4-5 analyzed above and rejected on the same bases.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan, in view of Ellis et al. (US 20150134675 A1), hereinafter Ellis.

In regards to claim 6, Smith/Krishnan teaches the method of claim 1. Yet Smith does not explicitly disclose the steps of: the computer determining an inventory of a product available for purchase in a given physical venue in a proximity to the location of the user, the product being included in the identified one or more products; and the computer sending to the user a recommendation to purchase the product via the online portal or in the given physical venue based in part on the location of the user and a number of users whose purchases of the product can be satisfied by the inventory of the product in the given physical venue.
However, Ellis teaches a similar method for retail suggestions (Ellis: [0049]), including the steps of: the computer determining an inventory of a product available for purchase in a given physical venue in a proximity to the location of the user, the product being included in the identified one or more products; and the computer sending to the user a recommendation to purchase the product via the online portal or in the given physical venue based in part on the location of the user and a number of users whose purchases of the product can be satisfied by the inventory of the product in the given physical venue (Ellis: [0049] – “the data engine 150 may highlight retailer A 422 because that the user 410 has the best chance of getting a brand X smartphone there…data engine 150 may determine that the user 410 has the best chance of achieving this goal and suggest retailer A 422 because there is a greater amount of difference between the inventory level and the line of people than at other retailers”; [0047] – “Users may be directed to different retailers or stores based on inventory levels,…distance”; see also Fig. 8 and [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the inventory recommendation of Ellis in the method of Smith because Smith already discloses retail recommendations and Ellis is merely demonstrating that retail recommendations may be based on inventory and location. Additionally, it would have been obvious to have included the steps of: the computer determining an inventory of a product available for purchase in a given physical venue in a proximity to the location of the user, the product being included in the identified one or more products; and the computer sending to the user a recommendation to purchase the product via the online portal or in the given physical venue based in part on the location of the user and a number of users whose purchases of the product can be satisfied by the inventory of the product in the given physical venue as taught by Ellis because targeted recommendations are well-known and the use of it in an electronic shopping setting would have allowed for giving a user the best chance of getting an item they want (Ellis: [0049]).

In regards to claim 15, all the limitations in medium claim 15 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan, in view of Wilkinson et al. (US 20180174188 A1), hereinafter Wilkinson, in view of Woodyard et al. (US 10692043 B1), hereinafter Woodyard.

In regards to claim 7, Smith/Krishnan teaches the method of claim 1. Smith further discloses a product included in the identified one or more products, and that shopping information includes the identified one or more products, the notification sent to the user that recommends the user purchase the identified one or more products, and a number of users who purchased the product in preparation for one or more other past weather events whose attributes match attributes of the weather event (Smith: [0071] – “where content providers 102 and/or 102b have identified a correlation that user purchases of rain jackets increase during the day prior to rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401)…based on the correlation, provide web page 112a including an advertisement for a rain jacket”), 
the steps of: the computer determining that the user, in response to the notification, made an actual purchase of a product; based in part on shopping information, and the actual purchase of the product by the user, the computer determining that a supply of the product in an area that includes the location of the user is less than an amount to satisfy a group of users in the area; and in response to the step of determining that the supply of the product is less than the amount to satisfy the group of users, the computer sending one or more notifications to first one or more physical venues outside of the area and within a threshold distance of the area, the one or more notifications requesting a transfer of the product to a second one or more physical venues within the area. 
However, Wilkinson teaches a similar method for suggesting items (Wilkinson: [0286]), including the steps of: the computer determining that the user, in response to the notification, made an actual purchase of a product; and shopping information including the actual purchase of the product by the user (Wilkinson: [0286] – “a selection user interface configured to be displayed on an electronic user device, the selection user interface configured to receive at least one suggested item selection from an amalgamated proposed shopping list for a particular user… control circuit is further configured to update the shopping history of the particular user with the suggested item selections subsequently purchased by the particular user”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the purchase tracking of Wilkinson in the method of Smith because Smith already discloses retail recommendations and Ellis is merely demonstrating that purchases based on recommendations may be tracked. Additionally, it would have been obvious to have included the steps of: the computer determining that the user, in response to the notification, made an actual purchase of a product; and shopping information including the actual purchase of the product by the user as taught by Wilkinson because purchase tracking is well-known and the use of it in an electronic shopping setting would have provided for an improved or at least a favorable corresponding ordering for that consumer (Wilkinson: [0069]).
Additionally, Woodyard teaches a similar method for determining popular items related to weather (Woodyard: Col. 5, Ln. 18-33), including based in part on shopping information, the computer determining that a supply of the product in an area that includes the location of the user is less than an amount to satisfy a group of users in the area; and in response to the step of determining that the supply of the product is less than the amount to satisfy the group of users, the computer sending one or more notifications to first one or more physical venues outside of the area and within a threshold distance of the area, the one or more notifications requesting a transfer of the product to a second one or more physical venues within the area (Woodyard: Col. 26, Ln. 33-40 – “the rebalancing module 132 may determine that a heat wave is expected for an area corresponding to the physical location 112A, and that an item 106 such as sunscreen will sell at a higher rate….Based on analyzing the various models 146, the rebalancing module 132 may calculate the particular quantity of the item 106 to be transferred…models 146 may indicate historical trends at which the items 106 sold for similar types of events (e.g., weather patterns…), and use those trends to determine the particular quantity of the item 106”; Col. 4, Ln. 40-53 – “the payment service may analyze transaction data and inventory data for other merchants who have locations within a threshold proximity to the new location of the merchant…the payment service may generate and send a transfer order to another location of the merchant to initiate transfer of the quantity of the item to go to the new location for rebalancing”; Col. 11, Ln. 5-6 – “a threshold proximity (e.g., 1 mile, 5 miles, the same city, etc)”; see also Col. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the supply determination and transfer of Woodyard in the method of Smith because Smith already discloses weather related product demand and Woodyard is merely demonstrating that supply may be rebalances based on increased weather-related demand. Additionally, it would have been obvious to have included based in part on shopping information, the computer determining that a supply of the product in an area that includes the location of a user is less than an amount to satisfy a group of users in the area; and in response to the step of determining that the supply of the product is less than the amount to satisfy the group of users, the computer sending one or more notifications to first one or more physical venues outside of the area and within a threshold distance of the area, the one or more notifications requesting a transfer of the product to a second one or more physical venues within the area as taught by Woodyard because supply rebalancing is well-known and the use of it in an electronic shopping setting would have fulfilled needed quantities of items at merchants (Woodyard: [abstract]).
The examiner notes the limitation “in preparation for the one or more other past weather events whose attributes match attributes of the weather event” is merely an intended use and is thus granted little to no patentable weight.


Conclusion

NPL Reference U teaches a product recommendations based on weather. Recommendations are provided based in part on the weather near a user. Location information is used to determine the weather information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625